Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 22 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 22d April 1781.
                        
                        I have been honored with your Excellency’s favors of the 15th and 18th instants. I am obliged by the care
                            which you promise to take of my packet for Mr Laurens.
                        Major Tallmadge, who your Excellency will have seen before this reaches you, has been upon Long Island, and
                            there obtained intelligence that the British Fleet had returned to New York. From whence I conclude that the whole are
                            there. I will however endeavour to ascertain the matter, and transmit my information to your Excellency.
                        I have heard nothing from New York for some days past—I cannot therefore say any thing further respecting the
                            progress of the embarkation mentioned in my late letters.
                        I am made very happy in hearing that you are under no uneasiness on account of the paragraph which appeared
                            in Rivingtons Gazette extraordinary. I could not help being fearful that the Convoy mentioned in it, was the same which is
                            expected at Newport. I have the honor to be with very great Esteem Your Excellency’s Most obt and humble Servt
                        
                            Go: Washington
                        
                    